                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                              Chapter 11

ZLOOP, INC.,                                        Case No. 15-11660 (KBO)

                Post-Effective Date Debtor.

                        ORDER APPROVING STIPULATION
                 WAIVING INSURER PROOF OF CLAIM (CLAIM NO. 15)

         Upon consideration of the Stipulation Between Zloop, Inc. and Certain Affiliates of AIG

Property Casualty, Inc. Regarding Proof of Claim No. 15 (the “Stipulation”), and it appearing

that notice of the Stipulation was good and sufficient under the particular circumstances and that

no other or further notice need be given; and the Court having considered the Stipulation and the

relief requested therein and any responses to the Stipulation; and after due deliberation thereon;

and good and sufficient cause appearing therefor;

         IT IS HEREBY ORDERED THAT:

         1.     The Stipulation attached hereto as Exhibit 1 is APPROVED as set forth herein;

         2.     The AIG Proof of Claim and any and all claims for any additional monies,

including the rights of setoff and recoupment, is hereby waived;

         3.     The Debtor and the Plan Administrator, as well as the Clerk of the Court, are

authorized to take all such actions as are necessary and appropriate to implement and effectuate

the terms of this Order.

         4.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the interpretation and/or implementation of this Order.




   Dated: March 5th, 2021                             KAREN B. OWENS
   Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE
